                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE DIVISION


MARK ALAN HUTCHENS,                                  )
                                                     )
                                                     )
                                                     )
      Plaintiff,                                     )
                                                     )
vs.                                                  )    Case No.:
                                                     )
PERSONAL AUTO LOCATOR                                )    JURY TRIAL DEMANDED
SERVICE, LLC,                                        )
                                                     )

      Defendant.


                                          COMPLAINT


       Plaintiff, Mark Alan Hutchens, through counsel, hereby sues Defendant, Personal Auto

Locator Service, LLC. For his cause of action, Plaintiff states as follows:

                                            PARTIES

       1.      Plaintiff Mark Alan Hutchens is an adult citizen of Knox County, Tennessee. At

times relevant to this Complaint, Plaintiff was employed by Defendant as a used car sales

manager.

       2.      Defendant Personal Auto Locator Service LLC (PALS) is a Tennessee corporation

with its principal office in Knoxville, Tennessee 37912. Defendant PALS conducted business in

Knox County, Tennessee, at times relevant to this Complaint.




                                                 1

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 1 of 7 PageID #: 1
                                 JURISDICTION AND VENUE

        3.     Jurisdiction and venue are proper in this court because Defendant does business in

Knox County, Tennessee and because a substantial part of the events or omissions giving rise to

the claims involved in this action occurred in Knox County, Tennessee.

                                  FACTUAL ALLEGATIONS

        4.     Defendant operates a used car dealership at 6751 Wilbanks Road, Knoxville,

Tennessee 37912.

        5.     Defendant employed Plaintiff as a sales manager.

        6.     Plaintiff was employed by Defendant periodically over twelve years.

        7.     Plaintiff’s last period of employment with Defendant began in November of 2018,

when he was hired by Mr. Adam White, an owner of PALS.

        8.     At the time of his rehiring, Defendant was aware that Plaintiff’s wife, Ms.

McBryde, was in her second trimester of pregnancy.

        9.     On March 27, 2019, Ms. McBryde delivered her baby.

        10.    Shortly thereafter, Ms. McBryde developed a post-partum infection, and during her

treatment, cancer cells were discovered.

        11.    A cone biopsy for Ms. McBryde was scheduled for June 17th, 2019.

        12.    On May 23, 2019, Plaintiff informed his supervisor, Zach Gallagher, about his

wife’s cervical cancer and contemporaneously submitted a written request for time off on June 5,

2019.

        13.    Plaintiff and Mr. Gallagher communicated about his wife’s condition, and his

necessary absences to provide care to her, from June 5th to June 7th 2019.




                                                2

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 2 of 7 PageID #: 2
        14.    Plaintiff also made attempts to speak with Mr. White about his wife’s illness during

this time.

        15.    Altogether, Plaintiff missed two and a half days of work to tend to his wife while

she received necessary procedures related to her cancer.

        16.    On Monday, June 10, 2019, Plaintiff arrived at work and, shortly thereafter, Mr.

Gallagher called him into his office and terminated him.

        17.    At Plaintiff’s termination meeting Mr. Gallagher told him that he felt “with all of

[his] family problems” Mr. Gallagher didn’t believe Plaintiff could properly perform his job, and

that Mr. Gallagher felt it best to terminate Plaintiff’s employment.

        18.    Mr. Gallagher further stated that Plaintiff had missed 2 and ½ days and that he could

not afford to pay an employee who misses that much work.

        19.    During his employment with Defendant, Plaintiff also witnessed Defendant

deceiving customers into buying etched anti-theft protections by misrepresenting their utility and

claiming that they were necessary.

        20.    The etched anti-theft protections added around $500 value to the sale of each

vehicle.

        21.    Plaintiff himself had purchased cars from Defendant that included this etched anti-

theft protection, after having the utility and necessity of those protections misrepresented to him.

        22.    Upon finding out about Defendant’s deceptive business practices concerning

etched anti-theft protections, Plaintiff sought the help of legal counsel to recover the cost of these

unnecessary inclusions on his vehicle(s).

        23.    Upon information and belief, Defendant became aware of Plaintiff’s contact with

attorneys.



                                                  3

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 3 of 7 PageID #: 3
                      VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

       24.     At all times relevant to this complaint, Plaintiff was an employee of Defendant

within the meaning of the FMLA, 29 U.S.C. §§ 2601 et seq.

       25.     At all times relevant to this complaint, Plaintiff was an eligible employee under the

FMLA, 29 U.S.C. §§ 2601 et seq. He had been employed by Defendants for at least twelve months

and had worked at least 1,250 hours during the twelve-month period preceding his need for leave.

       26.     At all times relevant to this complaint, Defendant was subject to the provisions of

the FMLA, 29 U.S.C. §§ 2601 et seq. Upon information and belief, Defendant engaged in

commerce or in an industry or activity affecting commerce; Defendant employed 50 or more

employees for each working day during each of 20 or more calendar workweeks in the current or

preceding calendar year; Defendant employed these 50 employees within 75 miles of the worksite.

       27.     The FMLA, 29 U.S.C. §§ 2601 et seq., provides an employee with the right to take

up to 12 weeks of medical leave in order to address the serious illness of the employee or a family

member of the employee. The FMLA prohibits retaliation against an employee for exercising, or

attempting to exercise, any rights under the FMLA.

       28.     Defendant violated the FMLA by retaliating against Plaintiff for requesting,

applying for, and/or taking medical leave.

       29.     Defendants violated the FMLA by interfering with Plaintiff’s rights under the

FMLA, particularly by failing to provide Plaintiff with notice of his eligibility after Defendant

acquired knowledge of his taking leave for an FMLA qualified reason.

       30.     Defendants violations, set forth above, were willful.




                                                 4

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 4 of 7 PageID #: 4
                     VIOLATION OF THE TENNESSEE DISABILITY ACT

        31.     Plaintiff alleges that Defendant retaliated against him for engaging in a protected

activity related to Plaintiff’s acting as a caregiver for his family member’s disability in violation

of the Tennessee Disability Act, T.C.A.§ 8-50-103.

        32.     At all times relevant herein, Defendant employed over 15 persons.

        33.     At all times relevant herein, Plaintiff’s wife’s medical conditions constituted a

disability, a record of having a disability, or a perceived disability.

        34.     At all times relevant herein, Defendant was vicariously liable for the actions and

conduct of its employees, agents, and representatives.

        35.     Defendant acted with reckless disregard for Plaintiff’s protected rights.

                                       RETALIATORY DISCHARGE

        36.     Plaintiff alleges, additionally and alternatively, that Defendant terminated him

solely for refusing to participate in, or for refusing to remain silent about, illegal activities in

violation of the Tennessee Public Protection Act, T.C.A. § 50-1-304, et seq. (TPPA).

        37.     Pursuant to T.C.A. § 39-14-127(a)(5), it is an illegal “deceptive business practice”

to, with intent to deceive, in the course of business, make “a false or misleading statement in any

advertisements addressed to the public or to a substantial segment thereof for the purposes of

promoting the purchase or sale of property or services.”

        38.     By communicating with attorneys about what Plaintiff reasonably believed to be

deceptive business practices on part of Defendant, Plaintiff refused to remain silent about illegal

activities.

         39.    As a result of Defendant’s violation of the TPPA, Plaintiff is entitled to

compensation for past, present, and future wages and benefits, incidental damages, compensation



                                                    5

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 5 of 7 PageID #: 5
for emotional distress, humiliation, mental anguish, embarrassment, pain and suffering and other

non-pecuniary losses.

        40. Defendant’s actions were intentional, malicious, or reckless, and Plaintiff is,

therefore, entitled to an award of punitive damages.

                                            DAMAGES

            41.   As a result of the above-mentioned illegal actions of Defendant, Plaintiff has

suffered damages. These damages include, but are not limited to, past and future lost wages and

benefits, emotional distress, humiliation, loss of enjoyment of life, and other non-economic

injuries.

                                        PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays for the Court to enter an order:

    a. Adjudicating and declaring Defendant’s conduct as set forth above to be a violation of the

        FMLA;

    b. Adjudicating and declaring Defendant’s conduct as set forth above to be a violation of the

        TDA;

    c. Adjudicating and declaring Defendant’s conduct set forth above to be a violation of the

        TPPA;

    d. Adjudicating and declaring that Plaintiff is entitled to compensatory damages in an amount

        to be determined by the jury;

    e. Awarding Plaintiff liquidated or punitive damages, as available;

    f. Awarding Plaintiff reasonable attorneys’ fees and all costs of this action, and other

        discretionary costs allowed by law;

    g. For all additional general and equitable relief which is just and proper.



                                                  6

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 6 of 7 PageID #: 6
                                        JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues triable by jury.


                                                     Respectfully submitted,

                                                    MASSEY & ASSOCIATES, P.C.

                                             By:     /s/ W. Baker Gerwig IV _________
                                                     W. Baker Gerwig IV, BPR: 037736
                                                     Attorneys for Plaintiffs
                                                     6400 Lee Highway, Suite 101
                                                     Chattanooga, TN 37421
                                                     baker@masseyattorneys.com
                                                     (P): 423.697.4529
                                                     (F): 423.634.8886




                                                7

Case 3:20-cv-00244-PLR-HBG Document 1 Filed 06/05/20 Page 7 of 7 PageID #: 7
